United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Egg Harbor Township, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2149
Issued: August 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2009 appellant filed a timely appeal from the September 23, 2008 and
June 18, 2009 merit decisions of the Office of Workers’ Compensation Programs. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.1
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits on March 17, 2008 on the grounds that she had no residuals of an
accepted left wrist condition; (2) whether appellant established that she had any continuing
employment-related disability or condition after that date; and (3) whether appellant established
reflex sympathetic dystrophy (RSD), complex regional pain syndrome (CRPS) or depression as
consequences of her accepted condition.

1

For Office decision issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

On appeal, appellant’s attorney asserts that the statement of accepted facts was deficient
because it did not describe her job duties and that the opinion of the impartial referee physician is
not entitled to special weight. Counsel contends that the medical evidence is sufficient to
establish that appellant has residuals of the employment injury and consequential conditions.
FACTUAL HISTORY
On May 30, 2003 the Office accepted that appellant, then a 43-year-old mail processor,
sustained tendinitis, tenosynovitis and a ganglion of the left wrist.2 Appellant began modified
duty. On December 5, 2005 Dr. Victor R. Frankel, a Board-certified orthopedic surgeon,
performed ganglion cyst excision of the left wrist. Appellant was placed on the periodic rolls.
She returned to modified duty on February 10, 2006.
In a February 2, 2007 report, Dr. Robert M. Dalsey, Board-certified in orthopedic and
hand surgery, noted appellant’s complaint of left upper extremity pain. On physical
examination, appellant had complaints and physical findings to suggest and recommended
further studies. February 15, 2007 left hand and wrist x-rays were reported as normal. A bone
scan that day noted slight increased uptake in the radial aspect of the proximal left wrist with no
additional findings. In a March 5, 2007 report, Dr. Dalsey reviewed the diagnostic results and
advised that they did not suggest CRPS. He diagnosed possible recurrent de Quervain’s
tendinitis, possible CRPS and failed ganglion cyst excision. A March 10, 2007 magnetic
resonance imaging scan of the left upper extremity demonstrated de Quervain’s tenosynovitis, a
ganglion cyst and effusion of the distal radial ulnar joint with a possible partial tear of the
triangular fibrocartilage. In a March 23, 2007 report, Dr. Morris E. Antebi, Board-certified in
anesthesiology and pain medicine, noted appellant’s complaint of constant sharp and shooting
pain in her left hand and wrist that radiated up her left forearm. Dr. Dalsey submitted additional
reports, reiterating the possibility of CRPS or fibromyalgia.
On April 10, 2007 appellant filed a recurrence of disability claim and stopped work on
April 16, 2007. On April 17, 2007 Dr. Dalsey performed resection of a ganglion cyst of the left
wrist with radial nerve exploration and neurolysis and resection of a small end-branch of the
radial nerve and first dorsal compartment release. On April 20, 2007 he noted that appellant was
doing well following surgery. Dr. Dalsey advised that her radiating arm pain was unrelated to
her tendinitis and ganglion cyst and needed separate evaluation and treatment. Appellant’s
proximal aches and pains could also be related to separate cervical disease or a primary shoulder
problem.
On May 11, 2007 the Office placed appellant on the periodic rolls in receipt of
compensation for total disability.
On June 19, 2007 the Office referred appellant to Dr. Edward Spellman, a Board-certified
neurologist, for a second opinion evaluation. In a July 19, 2007 report, Dr. Spellman noted his
review of the statement of accepted facts and medical record and her complaints of left upper
extremity pain, decreased sensation and tingling. He provided findings on physical examination
2

The accepted conditions have also been identified as enthesopathy of left wrist and carpus, left radial styloid
tenosynovitis and left ganglion of joint.

2

including decreased range of motion of the left shoulder and wrist with complaints of pain and
tenderness over the entire left upper extremity. Dr. Spellman diagnosed left arm, hand and wrist
pain and numbness and advised that there was no objective neurologic injury and no objective
sign of cervical radiculopathy, brachial plexopathy, peripheral nerve entrapment or RSD, noting
that appellant’s complaints could be related to orthopedic problems or from failed ganglion cyst
surgeries. He opined that she needed no further physical therapy and recommended referral to an
orthopedic specialist and pain control and management. Dr. Spellman stated that, because of her
pain complaints, appellant could not perform the full duties of a mail processor and, at the most,
could perform sedentary work with little use of the left arm. He concluded that her continued
disability was related to her employment injury.
Dr. Dalsey submitted reports addressing appellant’s continued complaints of diffuse pain
from the hand into the shoulder. He additionally diagnosed mild adhesive capsulitis of the
shoulder and advised that she was restricted in the use of the left arm. On August 2, 2007
Dr. Dalsey advised that Tinel’s test was negative with no hypersensitivity and no signs of
recurrent ganglion or recurrent tendinitis, with a great deal of possible psychological overlay to
her pain. He recommended counseling for chronic pain management to rule out possibly varying
CRPS.3
In an August 6, 2007 work capacity evaluation, Dr. Spellman advised that appellant could
not return to her usual job due to severe, constant left arm and wrist pain but could work three to
four hours a day with restrictions to her left upper extremity including a five-pound weight
restriction.
In August 2007, the Office referred appellant to Dr. Zohar Stark, Board-certified in
orthopedic surgery, for a second opinion evaluation.
In a September 18, 2007 report, Dr. Stark noted the history of injury, a review of the
medical records and appellant’s complaint of pain in her left upper extremity from her shoulder
to the tip of her finger. On physical examination, there was left upper extremity tenderness on
palpation over every point of the extremity. Dr. Stark noted that appellant would not perform
any motion with her left shoulder and would not let him perform passive motion, complaining
that it was too painful. Appellant held her left elbow in a fully extended position and would not
flex, pronate or supinate the forearm but elbow examination revealed no local tenderness.
Examination of her left wrist revealed a well-healed scar over the dorso-lateral aspect with
tenderness to palpation over every point of her wrist and hand. Dr. Stark stated that appellant
would not actively move or let him passively move her wrist and advised that there appeared to
be a reduced sensation to pinprick to all dermatomes of the left upper extremity with equal deep
tendon reflexes bilaterally. Tinel’s test was negative for entrapment of the median or ulnar
nerves at the wrists and at the ulnar nerves at the elbows. Dr. Stark noted that appellant was not
cooperative in assessing motion of the left upper extremity. After examining her and reviewing
the medical records, he found no objective findings of the accepted conditions. Dr. Stark advised
that the accepted conditions had resolved and that no further medical treatment was necessary.
He stated that she was malingering and could return to her regular duties as a mail processor. In
3

Dr. Dalsey referred appellant for diagnostic studies. A September 21, 2007 three-phase bone scan of both wrists
was reported as normal.

3

an attached work capacity evaluation, Dr. Stark advised that maximum medical improvement
had been reached and that appellant was fully capable of performing her regular job.
In a September 28, 2007 report, Dr. Donald B. Barone, an osteopath, noted that motor
examination demonstrated limited motor activity in the left fingers, wrist and hand. He advised
that the weakness appeared to be more pain related and that it was difficult to assess whether
there was a true muscle weakness. Dr. Barone suspected that appellant had CRPS/RSD and
possibly sensory radial neuropathy in the left forearm and hand and possible brachial plexopathy
underlying peripheral neuropathy and cervical radiculopathy. Diagnostic testing of October 16,
2007 demonstrated very mild left carpal tunnel syndrome.4
On October 19, 2007 appellant began therapy with Nicholas J. Mazzagatti, Ph.D., a
licensed clinical psychologist, who noted the history of injury, medical treatment and her
complaint that she could not function as she did prior to the injury. Dr. Mazzagatti diagnosed
generalized anxiety disorder, pain disorder associated with both psychological factors and a
general medical condition that were employment related. In reports dated October 8 and
November 26, 2007, Dr. Dalsey advised that it was his clinical impression that appellant did not
have a CRPS and that there could be a component of symptom magnification as noted by the
occupational therapist during testing and the variable evaluations in his office. He recommended
evaluation by another hand surgeon.
The Office found that a conflict in medical opinion between Dr. Dalsey and Dr. Stark
regarding whether appellant continued to have residuals and disability due to her accepted
conditions. On January 3, 2008 it referred her to Dr. Roy B. Friedenthal, a Board-certified
orthopedic surgeon, for an impartial medical evaluation.
Dr. Russell Ferstandig, a Board-certified psychiatrist, treated appellant on January 21,
2008 and noted that she appeared to be nearly catatonic and noted worsening symptomatology
since 2003. He found no gross evidence of psychosis, diagnosed major depressive disorder
secondary to injuries of the left upper extremity and provided medication therapy.
In a February 6, 2008 report, Dr. Friedenthal noted that appellant presented with a flat
affect and was very slow to respond both physically and verbally but understood his questions
and instructions. He reviewed the medical treatment records and statements of accepted facts.
Dr. Friedenthal listed the employment injury and appellant’s work history and noted her
complaint of constant pain in the left arm extending from the fingertips to the shoulder with a
constant cold, numb and tingling feeling involving the entire arm and hand. Appellant reported
that she did not use her left arm for any activities and had substituted her right arm for virtually
all activities. She moved the left shoulder slowly, complaining of pain down the entire arm into
the wrist, hand and fingers and that she appeared to be in severe distress. Dr. Friedenthal found
no crepitus on shoulder motion or evidence of impingement. Rotator cuff testing showed intact
function with give-way weakness in all planes and no measured upper arm atrophy with both
upper arms measuring 12½ inches in circumference. Full range of elbow motion was achieved
4

In reports dated August 3 and 31, September 28, October 26 and November 23, 2007, Alice Jones, a pain
management nurse practitioner, advised that appellant was seen for left wrist pain. She provided physical
examination findings, noting that there were no signs consistent with CRPS and diagnosed neuropathic pain.

4

slowly with no evidence of crepitus, joint effusion, soft tissue swelling or induration and pain on
all motions on the left. There was no measured forearm atrophy with forearm girth equaling 10
inches bilaterally. The wrists showed no deformity with a well-healed transverse dorsal scar on
the left wrist. There was no soft tissue swelling, warmth, erythema, crepitus, joint effusion or
soft tissue induration. Active range of motion of the wrist was severely limited and passive full
range of motion was gently achieved without crepitus. Tendon functions were intact with
strength actively limited in all planes. Finkelstein testing was not performed on the left because
of complaints of pain. There was no evidence of de Quervain’s syndrome and no effusion in the
first dorsal compartment. No ganglion cyst was palpable in any area and radial and ulnar
deviations and small joint motions were intact without crepitus.
Dr. Friedenthal stated that appellant actively moved the left hand extremely slowly,
reporting diffuse pain in the entire arm and found no evidence of tendon sheath stenosis into the
hand, no thenar or intrinsic muscle atrophy, no inflammatory changes into the fingers and no
dystrophic changes of the hands, with equal temperature, equal hair distribution, normal sweat
distribution and no skin changes. Circulation was intact with equal capillary filling.
Dr. Friedenthal noted that testing was difficult because of complaint of pain on the left but that
Adson’s test was negative. Neurologic evaluation revealed complaints of decreased sensation
and paresthesias throughout the entire left upper extremity without dermatomal pattern. Motor
testing was characterized by give-way weakness in all muscle groups without evidence of a
myotomal pattern of deficit. Deep tendon reflexes were full and symmetric. Tinel’s sign was
diffusely positive over the left upper extremity without physiologic pattern, including over the
radial and median nerve distribution and at the medial and lateral aspects of the elbow and
through the entire upper arm and forearm with paresthesias all going into the same distribution of
four fingers on the dorsum of the left hand.
Dr. Friedenthal diagnosed status post resection of ganglion cyst of the left wrist; status
post resection recurrent ganglion cyst, exploration and neural lysis radial nerve and release of
first dorsal compartment left wrist; early degenerative disc disease of the cervical spine and early
degenerative disease of the left shoulder. He noted that the left wrist ganglion cyst and
de Quervain’s syndrome of the left thumb were accepted in this case and that, while both
conditions appeared sporadically without relationship to specific injury, both had at times been
considered related to repetitive stress injuries and thus a causal relationship could exist.
Dr. Friedenthal found that, on an orthopedic basis, appellant could perform her regular duties,
noting that examination showed inconsistent and paradoxical findings with no objective
impairment, all positive findings being of a subjective nature only. He noted the absence of any
muscle atrophy, which, he opined, was inconsistent with the severe disuse described. There were
virtually no dystrophic changes evident on examination and no evidence of joint synovitis or
tenosynovitis at the time of his examination. Dr. Friedenthal advised that the ganglion cyst and
de Quervain’s syndrome had been appropriately treated with clinical resolution. The finding of
very mild left carpal tunnel syndrome was not consistent with appellant’s subjective complaints
or objective findings, with no evidence of injury to the carpal canal. Dr. Friedenthal stated that
her mild condition was most likely of a degenerative basis and was not of clinical importance
and was not a basis for disability. He advised that appellant had fully recovered from the
accepted conditions without residual impairment, noting that secondary gain and/or
psychological issues were active on the basis of the inconsistent and paradoxical findings with

5

clear symptom magnification. Dr. Friedenthal concluded that nonorthopedic causes of her
complaints and reported disability were beyond the scope of his examination.
On February 15, 2008 the Office proposed to terminate appellant’s compensation benefits
on the grounds that the medical weight of opinion was represented by Dr. Friedenthal and
established that she no longer had residuals or disability due to the accepted conditions.
In a February 4, 2008 report, Dr. Dalsey advised that on physical examination appellant
had no specific area of hypersensitivity and that, although she reported intermittent tingling, it
was diffuse and not clearly dermatomal. He stated that the electromyogram (EMG) finding of
very mild carpal tunnel syndrome was not characteristic of her current complaints, concluding
that there were no signs of recurrent ganglion, no signs of ongoing de Quervain’s tendinitis and
that it was unclear whether she had some type of associated CRPS. In a February 25, 2008
report, Dr. Ferstandig noted that appellant was markedly improved with medication but was still
very depressed. He advised that her pain was more suggestive of a neuropathic disease rather
than RSD and diagnosed post-traumatic stress disorder; major depression, single episode; and
likely neuropathic pain of medial and radial etiology.
In a decision dated March 17, 2008, the Office terminated appellant’s compensation
benefits.
On March 24, 2008 appellant, through her attorney, requested a hearing. In a
December 20, 2007 report, Dr. Antebi reiterated his previous findings and conclusions. In a
February 11, 2008 report, Dr. Ferstandig noted appellant’s continued treatment. On March 17,
2008 he advised that she demonstrated an “absolutely remarkably positive” response to
medication and was doing very well overall. Dr. Ferstandig reiterated his diagnoses. In an
April 16, 2008 report, Dr. Barone opined that he still suspected that appellant had CRPS/RSD,
stating that no evidence of any other etiology had emerged. In reports dated March 10 to
May 19, 2008, Dr. Dalsey provided physical examination findings, recommended updated EMG
studies and an evaluation by another hand surgeon. He advised that appellant could work eight
hours daily with strict left upper extremity restrictions.5
At the hearing, held on July 15, 2008, appellant testified that her duties were modified
following the December 2005 surgery. She described pain, numbness and tingling of the left
upper extremity. Counsel contended that the Office should have developed the psychological
component of her condition and that Dr. Friedenthal’s report was not sufficient to carry the
weight of the medical evidence. In an August 11, 2008 report, Dr. Dalsey provided findings on
physical examination, noting negative Finkelstein’s and Tinel’s testing. He advised that the
ganglion cyst excision with radial nerve neurolysis and first dorsal compartment release did not
appear to be currently causing any clinical symptoms, noting that appellant had been diagnosed
with an atypical CRPS. Dr. Dalsey stated that there had been a suspicion of median nerve
irritation but that appellant’s clinical complaints did not correlate with this.

5

Appellant also submitted evidence previously of record and additional treatment notes from Ms. Jones dated
January 18, February 15 and March 14, 2008.

6

By decision dated September 23, 2008, an Office hearing representative found that
Dr. Friedenthal and Dr. Dalsey agreed that the EMG findings of carpal tunnel syndrome were
minimal and that there was no probative medical evidence to establish that appellant had CRPS
or RSD causally related to the accepted employment injury. She found that Dr. Friedenthal’s
opinion was properly accorded the weight of medical opinion and affirmed the March 17, 2008
decision.
On April 2, 2009 appellant requested reconsideration and submitted additional evidence.6
A functional capacity evaluation (FCE) dated September 12, 2007 was reported as invalid due to
submaximal effort and noted that she exhibited overt symptom exaggeration and inappropriate
illness behavior.
In a February 9, 2009 report, Dr. Dalsey noted that appellant was right hand dominant
and reviewed his care and treatment beginning on February 2, 2007. Postoperatively appellant
continued to have pain and problems with her left wrist and persistent shoulder pain. Dr. Barone
and Dr. Antebi believed there was a CRPS and she was also seen by a counselor. Dr. Dalsey
opined that appellant reported limitations in the functional use of her left arm and that her
physical examination revealed limitations. It was unclear whether secondary gain was at issue or
a psychological component to her residual complaints and functional limitations; regardless, she
remained limited in the use of her left upper extremity and had permanent residuals, which
precluded her from work. Appellant’s condition had been stable and unchanged for more than a
year, her limitations were permanent and further improvement was not anticipated. Further,
surgery was not indicated on her left upper extremity and she would continue medical
management of chronic pain problems. Dr. Dalsey concluded that her history and medical
records supported a diagnosis of left upper extremity problems that had been attributed to her job
requirements as a postal employee. Despite revision surgery, permanent persistent pain and
functional limitations in the left upper extremity continued to prevent appellant from returning to
her previous employment. On April 30, 2009 Dr. Dalsey reviewed Dr. Friedenthal’s report and
agreed with his conclusion that the etiology of appellant’s residual subjective complaints and
functional impairment was unclear. He disagreed with Dr. Friedenthal’s assessment that she had
fully recovered from the accepted conditions without residuals. Dr. Dalsey agreed with
Dr. Friedenthal that her residual problems were not due to recurrent de Quervain’s tendinitis or a
dorsal ganglion cyst but that problems including myofascial syndrome and/or atypical CRPS and
psychological issues could be associated with musculoskeletal injury and subsequent surgery.
He reiterated that appellant was permanently limited from performing the essential duties of her
occupation.
In a merit decision dated June 18, 2009, the Office denied modification of the prior
decisions.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
6

Appellant initially filed an appeal with the Board in Docket No. 09-712. By letter dated April 2, 2009, counsel
withdrew the appeal. By order dated June 26, 2009, the Board dismissed the appeal.

7

without establishing that the disability ceased or that it was no longer related to the employment.7
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.8
Section 8123(a) of the Federal Employees’ Compensation Act9 provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary of Labor shall appoint a third physician who shall make
an examination.10 When the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based on
a proper factual background, must be given special weight.11
ANALYSIS -- ISSUE 1
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits on March 17, 2008. The accepted conditions in this case are tendinitis,
tenosynovitis and ganglion of the left wrist. The Office determined that a conflict in medical
evidence had been created between the opinions of appellant’s treating physician, Dr. Dalsey,
and Dr. Stark, an Office referral physician, regarding the extent of appellant’s work-related
injuries and continuing disability. It then properly referred her to Dr. Friedenthal, Boardcertified in orthopedic surgery, for an impartial evaluation.
In a February 6, 2008 report, Dr. Friedenthal noted the history of injury, his review of the
medical records and appellant’s complaint of constant left upper extremity pain extending from
the shoulder to the fingertips. He advised that physical examination demonstrated inconsistent
and paradoxical findings that were of a subjective nature and that she had no objective findings.
Dr. Friedenthal noted that the absence of muscle atrophy which he opined was inconsistent with
the severe disuse described, stating that there were virtually no dystrophic changes evident on
examination and no evidence of joint synovitis or tenosynovitis. He advised that the EMG
findings of very mild carpal tunnel syndrome were not consistent with appellant’s subjective
complaints or objective findings, noting no evidence of injury to the carpal canal.
Dr. Friedenthal opined that the mild condition was most likely of a degenerative basis and was
not of clinical importance or a basis for disability, finding that secondary gain and/or
psychological issues were active on the basis of the inconsistent and paradoxical findings and
clear symptom magnification and concluding that appellant had fully recovered from the
accepted conditions without residual impairment to afford any disability.
The Board finds that, as Dr. Friedenthal provided a comprehensive, well-rationalized
opinion in which he clearly advised that any residuals of appellant’s accepted conditions had
7

Jaja K. Asaramo, 55 ECAB 200 (2004).

8

Id.

9

5 U.S.C. §§ 8101-8193.

10

Id. at § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

11

Manuel Gill, 52 ECAB 282 (2001).

8

resolved, his opinion is entitled to the special weight accorded an impartial examiner and
constitutes the weight of the medical evidence.12
The Board further finds that the medical evidence appellant subsequently submitted is
insufficient to overcome the weight accorded Dr. Friedenthal as an impartial medical specialist
regarding whether she had residuals of her accepted conditions. In his February and March 2008
reports, Dr. Ferstandig noted that she had improved with medication but was still very depressed,
advised that her pain was more suggestive of a neuropathic type rather than RSD and reiterated
his diagnoses. In an April 16, 2008 report, Dr. Barone advised that he suspected that appellant
had CRPS/RSD because no evidence of an etiology had emerged. Neither physician provided an
opinion regarding the accepted conditions in this case, whether they had resolved or whether she
could work. Their reports are therefore insufficient to overcome the weight of Dr. Friedenthal’s
report.
In a February 4, 2008 report, Dr. Dalsey advised that appellant had no specific area of
hypersensitivity on physical examination and that, although she reported intermittent tingling, it
was diffuse and not clearly dermatomal. He stated that the EMG finding of very mild carpal
tunnel syndrome was not characteristic of her current complaints, concluding that there were no
signs of recurrent ganglion, no signs of ongoing de Quervain’s tendinitis and that it was unclear
whether she had some type of associated CRPS. In reports dated from March 10 to August 11,
2008, Dr. Dalsey noted that appellant had been diagnosed with atypical CRPS and advised that
she could work eight hours a day with restrictions to her left upper extremity, further stating that,
although there had been a suspicion of median nerve irritation, her clinical symptoms did not
correlate. Reports from a physician who was on one side of a medical conflict that an impartial
specialist resolved, are generally insufficient to overcome the weight accorded to the report of
the impartial medical examiner or to create a new conflict.13 Dr. Dalsey had been on one side of
the conflict resolved by Dr. Friedenthal. His reports are not supportive that appellant continued
to be disabled from the accepted left upper extremity conditions.
The Board therefore concludes that Dr. Friedenthal’s opinion is entitled to the special
weight accorded an impartial medical examiner14 and the additional reports from Drs. Dalsey,
Ferstandig and Barone are insufficient to overcome the weight accorded him as an impartial
medical specialist regarding whether appellant had residuals of her accepted left upper extremity
conditions. The Office therefore properly terminated appellant’s compensation benefits on
March 17, 2008.15
LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s compensation benefits on
March 17, 2008, the burden shifted to her to establish that she had any continuing disability
12

See Sharyn D. Bannick, 54 ECAB 537 (2003).

13

I.J., 59 ECAB ____ (Docket No. 07-2362, issued March 11, 2008).

14

See Sharyn D. Bannick, supra note 12.

15

Manuel Gill, supra note 11.

9

causally related to her accepted right upper extremity injury.16 To establish a causal relationship
between the condition, as well as any attendant disability claimed and the employment injury, an
employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such a causal relationship.17 Causal relationship is a medical issue and
the medical evidence required to establish a causal relationship is rationalized medical
evidence.18 Rationalized medical evidence is medical evidence which includes a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.19
ANALYSIS -- ISSUE 2
The Board finds that appellant submitted insufficient medical evidence with her April 29,
2009 reconsideration request to establish that she continued to be disabled after March 17, 2008
due to the accepted left upper extremity conditions. With appellant’s reconsideration request,
she submitted a September 12, 2002 FCE. This, however, was reported as invalid due to
submaximal effort and therefore does not constitute probative medical evidence. Dr. Dalsey
provided treatment notes dated from September 22, 2008 to April 20, 2009. In a February 9,
2009 report, he advised that it was unclear whether there were secondary gain issues and a
psychological component to her residual complaints and functional limitations but that
regardless, she remained limited in the use of her left upper extremity and had permanent
disabilities which precluded her from returning to her previous employment. On April 30, 2009
Dr. Dalsey stated that he agreed with Dr. Friedenthal’s conclusion that the etiology of appellant’s
residual subjective complaints and functional impairment was unclear. The Board thus finds his
opinion regarding her continued disability equivocal.20 As stated above, it is appellant’s burden
to establish that she continued to be disabled due to the employment injury after March 17, 2008.
Under the Act, the term “disability” means the incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.21 Whether a particular
injury causes an employee to be disabled for employment and the duration of that disability are
medical issues which must be proved by a preponderance of the reliable, probative and

16

See Joseph A. Brown, Jr., 55 ECAB 542 (2004).

17

Jennifer Atkerson, 55 ECAB 317 (2004).

18

Id.

19

Leslie C. Moore, 52 ECAB 132 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).

20

D.D., 57 ECAB 734 (2006) (medical opinions that are speculative or equivocal in character are of diminished
probative value).
21

See 20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

10

substantial medical evidence22 and medical opinions that are speculative or equivocal in
character are of diminished probative value.23
The Board finds that the medical evidence is insufficient to establish that appellant
continues to have work-related disability due to the accepted left upper extremity conditions.
LEGAL PRECEDENT -- ISSUE 3
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employee’s own intentional conduct.
The subsequent injury is compensable if it is the direct and natural result of a compensable
primary injury. With respect to consequential injuries, the Board has stated that, where an injury
is sustained as a consequence of an impairment residual to an employment injury, the new or
second injury, even though nonemployment related, is deemed, because of the chain of causation
to arise out of and in the course of employment and is compensable.24
A claimant bears the burden of proof to establish a claim for a consequential injury. As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is evidence which relates a work incident or factors of employment to a claimant’s
condition, with stated reasons of a physician. The opinion must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship of
the diagnosed condition and the specific employment factors or employment injury.25
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, Larson notes that, when the question is whether compensability
should be extended to a subsequent injury or aggravation related in some way to the primary
injury, the rules that come into play are essentially based upon the concepts of direct and natural
results and of claimant’s own conduct as an independent intervening cause. The basic rule is that
a subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury.26
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
22

Fereidoon Kharabi, 52 ECAB 291 (2001).

23

D.D., supra note 20.

24

S.S., 59 ECAB ____ (Docket No. 07-579, issued January 14, 2008).

25

Charles W. Downey, 54 ECAB 421 (2003).

26

Larson, The Law of Workers’ Compensation § 1300; see Downey supra note 25.

11

opinion evidence establishing that the identified compensable employment factors are causally
related to her stress-related condition.27 If a claimant does implicate a factor of employment, the
Office should then determine whether the evidence of record substantiates that factor.28 When
the matter asserted is a compensable factor of employment and the evidence of record establishes
the truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.29
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,30 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Act.31 There are situations where an injury
or illness has some connection with the employment but nevertheless does not come within
coverage under the Act.32 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.33 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.34
ANALYSIS -- ISSUE 3
The Board finds that appellant did not establish that she sustained a consequential
CRPS/RSD condition.
While Dr. Dalsey, an attending orthopedist, first reported in
February 2007 that she had physical findings suggestive of CRPS, in reports in October and
November 2007, he advised that it was his clinical impression that she did not have CRPS and
there could be a component of symptom magnification. In January 2008, however, he again
raised the possibility that appellant could have CRPS and concluded that there seemed to be a
psychological overlay which could explain why she did not have a typical presentation of CRPS.
In a February 4, 2008 report, Dr. Dalsey advised that it was unclear whether she had some type
of CRPS. Finally, in an April 30, 2009 report, he advised that he agreed with Dr. Friedenthal’s
conclusion that the etiology of appellant’s subjective complaints and functional impairment was
unclear but also stated that her problems could be caused by an atypical CRPS. Dr. Dalsey’s
27

Leslie C. Moore, 52 ECAB 132 (2000).

28

Dennis J. Balogh, 52 ECAB 232 (2001).

29

Id.

30

28 ECAB 125 (1976).

31

See supra note 9.

32

See Robert W. Johns, 51 ECAB 137 (1999).

33

Lillian Cutler, supra note 30.

34

J.F., 59 ECAB ____ (Docket No. 07-308, issued January 25, 2008).

12

opinion regarding the CRPS diagnosis and its cause is equivocal at best35 and is therefore
insufficient to establish that appellant sustained a consequential CRPS condition.
The Board also finds Dr. Barone’s reports insufficient to meet appellant’s burden. In
reports dated September 28, 2007 to April 16, 2008, Dr. Barone advised that he suspected that
she had CRPS/RSD and recommended an EMG study that demonstrated very mild left carpal
tunnel syndrome. He, however, did not discuss the EMG findings in relationship to a diagnosis
of CRPS and did not provide any affirmative evidence to support his conclusion.36 While
Dr. Antebi and Dr. Ferstandig diagnosed neuropathic pain, neither physician provided an
explanation regarding the cause of the condition.37 While Dr. Mazzagatti, an attending
psychologist, diagnosed a pain disorder associated with both psychological factors and a general
medical condition and advised that this was employment related, he too failed to provide a
rationalized explanation as he did not discuss the nature of the diagnosed condition or soundly
explain to a reasonable degree of medical certainty how the accepted conditions or other
employment activities caused or aggravated the pain condition.38
In a July 19, 2007 report, Dr. Spellman, an Office referral neurologist, found that there
was no objective evidence of neurological disease or RSD. In a September 18, 2007 report,
Dr. Stark, an Office referral orthopedic surgeon, advised that appellant was malingering and
could return to her usual work as a mail processor. Dr. Friedenthal, who was selected to perform
an impartial evaluation for the Office, did not diagnose CRPS or RSD in his February 6, 2008
report, advising that secondary gain and/or psychological issues were active and were the basis
of inconsistent and paradoxical physical findings with clear symptom magnification present.
The Board therefore concludes that appellant has not discharged her burden of proof to establish
that CRPS was caused by her employment-related left upper extremity conditions.39
Regarding the claimed consequential depression, beginning in October 2007,
Dr. Mazzagatti diagnosed depression, advising that it was employment related and
Dr. Ferstandig, an attending psychiatrist, diagnosed major depressive disorder secondary to
injuries of the left upper extremity. Neither, however, explained with sufficient rationale how
the claimed emotional condition was caused by the accepted left upper extremity conditions that
have since resolved or how the condition was caused by other employment factors. A claimant
bears the burden of proof to establish a claim for a consequential injury. As part of this burden,
he or she must present rationalized medical opinion evidence.40 Appellant did not do so in this
case.

35

D.D., supra note 20.

36

See A.D., 58 ECAB 149 (2006).

37

Willie M. Miller, 53 ECAB 697 (2002) (medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship).
38

J.M., 58 ECAB 303 (2007).

39

See generally, K.E., 60 ECAB ____ (Docket No. 08-1461, issued December 17, 2008).

40

Charles W. Downey, supra note 25.

13

CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits on March 17, 2008 on the grounds that she had no residuals of an
accepted left wrist conditions and that she did not establish that she had any continuing
employment-related disability or condition after that date due to her accepted condition. The
Board further finds that she did not meet her burden of proof to establish that she had a
CRPS/RSD condition or depression as a consequence of the accepted condition.41
ORDER
IT IS HEREBY ORDERED THAT the June 18, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 10, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

41

The Board notes that, subsequent to the filing of this appeal with the Board, appellant, through his attorney,
requested reconsideration of the July 18, 2009 decision. It is well established that the Board and the Office may not
have concurrent jurisdiction over the same case. D.S., 58 ECAB 392 (2007).

14

